Citation Nr: 1814215	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1981 to March 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned at a Travel Board hearing in March 2017.  A transcript of the hearing has been associated with the claims file. 

In August 2017, the Board remanded this claim for further development.  It is once more before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The Veteran's pes planus pre-existed entry into service and unequivocally did not worsen beyond its natural progression during active duty service.


CONCLUSION OF LAW

The criteria for service connection for pes planus, have not been met.  38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a Compensation and Pension examination in September 2016 and a Disability Benefits Questionnaire (DBQ) review for the purpose of an addendum opinion in October 2017, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination and review adequate for their purposes and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, a claim for aggravation requires a demonstration that a claimed condition was worsened beyond its natural progression by active duty service.  38 C.F.R. § 3.303 (a), 3.306 (a).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).


Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran states his pes planus pre-existed his active duty service.  He contends that service worsened his foot disorder, as exhibited by the pain he experienced immediately after entering service during basic training.  The Veteran asserts that his difficulties are shown by having presented for treatment at least five times during his service and requesting surgery.  He further contends that the effects of the worsening of his pes planus beyond its natural progression from service precluded him from certain activities such as running and eventually prevented him from obtaining employment requiring running and walking, as well as long periods of standing. 

The Veteran's Pes Planus

The Veteran's service treatment records (STRs) indicate that in his March 1981 enlistment examination pes planus was identified as asymptomatic.  In April 1981, he denied problems with his feet.  However, in May 1981, the Veteran complained about his left and right-arches; he reported his history of pes planus; and further reported he has trouble standing and running.  A July 1981 examination noted marked pes planus, with a medial bulge, and assessed the Veteran with pes planus, "no relief" and further noted that the arch support was worn out.  A July 1981 radiographic report of both feet showed that the routine views of the tarsals, metatarsals and phalanges indicated bilateral pes planus; however, no bony destruction or dislocations were demonstrated.

Examination notes from August 1981 note the Veteran's reports of a childhood accident which appears to have caused his pes planus and later he wore arch supports.  A podiatrist was asked to evaluate the Veteran and concluded that a surgical procedure is not indicated; the Veteran should respond to orthotic treatment; and orthotics will need to be adjusted and modified accordingly.  

April 1982 notes indicate that the Veteran had not had relief from arch supports and was requesting surgery.  In May 1982, the Veteran reported intermittent periods of foot pain and decreased range of motion, but not necessarily after running.  He added that his orthotics were not helping.  In December 1982, the Veteran continued to present with complaints that his arch supports gave no relief and he requested surgery.  A December 1982 consultation report noted that the Veteran's feet exhibited a good range of motion.  The examiner stated there is no surgical procedure which would improve foot posture without destroying function.  In the Veteran's March 1983 separation examination, "Foot trouble" was marked "NO" and his health was noted as excellent.

The Veteran's October 1984 examination for the Reserves had the category of "Feet" checked as normal.  In the Veteran's October 1986 examination for Special Forces/Airborne school, his feet were again marked normal.  An October 1991 enlistment examination for the Army National Guard noted that the Veteran's pes planus was once again asymptomatic.  

VA records produced after the Board's August 2017 remand indicated that the Veteran presented for routine examinations for pes planus between December 1998 and August 2001, in which he was so assessed and he made requests for prosthetics.  Pulses in his feet were weak, there was pain on palpation and he reported his orthotics did not help.  In April 1999, he received Custom Foot Orthoses.  By August 2001, he was fitted for and received Footmaxx orthotics as a replacement for Custom Foot Orthoses.   

The Veteran presented in July 2001 at Long Beach VA with left-foot pain, which he reported as burning, continuous and worsened with walking.  He added it interferes with work and physical activities.  As indicated above, he was prescribed orthotic arches.

In April 2009, Veteran's reported to his primary care physician at Long Beach VA, that he was biking five miles one to two times per week.  In October 2009, the Veteran presented at Long Beach VA for orthotics for his bilateral flat feet and was fitted in June 2010.  It was noted that he did not need a podiatric referral.  October 2010 outpatient notes indicate that the Veteran still reported bilateral foot pain.    

A May 2011 visit to his doctor for a physical examination after a job offer for policeman indicates that the Veteran had no complaints, was feeling well and stated no pain in his feet.  Another request for new orthotics followed in November 2012.  However, in January 2013, it appears that the Veteran did not follow through with his prosthetic request.  

In September 2016, the Veteran underwent an in-person VA examination/Disability Benefits Questionnaire (DBQ) for pes planus, in which his 1980 diagnoses for pes planus of right and left feet were noted.  The September 2016 VA examiner noted the functional impact as affecting the Veteran's ability to run.  

She opined that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She explained her opinion by referring to the record, similar to as set forth above, but also especially noted that the Veteran denied foot trouble in his March 1983 separation examination from active duty service; from 1983-1994 during Reserve and National Guard service the Veteran denied foot trouble including any foot pain; there were no medical restrictions in his December 1994 annual medical certificate; he had no medical consultation or treatment for a foot condition for seven years after 1994; and he had no medical consultation or treatment for a foot condition for three and a half years after December 2012.  

The September 2016 VA examiner further observed that the Veteran experienced an 80-pound weight gain in 22 years after leaving the military, from which she concluded that this added weight gain may contribute to foot pain.  Additionally, in referring to two articles on foot functioning and injuries in the military, the September 2016 VA examiner noted that studies of military recruits have shown no evidence of later increased injury or foot problems due to flat feet, in a population of people who reach military service age without prior foot problems; however, these studies cannot be used to judge possible future damage from this condition when diagnosed at younger ages.  She added that they also cannot be applied to persons whose flat feet are associated with foot symptoms or certain symptoms in other parts of the body (such as the leg or back), possibly referable to the foot.  

She concluded that there is not sufficient material medical information to establish a nexus between the Veteran's claimed foot condition, aggravation and his military service.

In light of the production of some additional medical records pertaining to the Veteran's pes planus and as directed by the Board in its August 2017 remand should additional records be found and reviewed, an addendum opinion for clarification was produced in October 2017 by the same VA examiner.  The October 2017 VA examiner opined that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She provided the same rationale for her opinion as in the September 2016 opinion.  

Additionally, the October 2017 VA examiner specifically noted and summarized the new evidence associated with the claims file after the August 2017 remand.  Nonetheless, she stated that the review of additional submitted medical documentation "does not change my original opinion [September 2016].  I respectfully stand by my original medical opinion as above."

The Veteran's Arguments

The Veteran's arguments, as set forth on his behalf by his representative in her appellate brief, include that the evidence does not reflect the natural progression the Veteran's pes planus, as opposed to the aggravation of the disorder he experienced in service.  Additionally, the representative points to the Veteran's post-service record as indicating ongoing treatment, which establishes "continuity of symptomatology."  The representative adds that while the examiner found the Veteran's weight gain in a 22-year period subsequent to service to be pertinent to this claim, the excessive weight does not account for the post-service complaints and treatments following service and leading up to the Veteran's increased weight.  Indeed, the Veteran himself, in his January 2018 Statement in Support of Claim, offers the December 1998 visit for an orthotics request as proof that his weight, then recorded at 246 pounds, was not much less than subsequent greater weights. 

From this, the argument appears to be that the post-service complaints and treatments are, in turn, proof of the in-service aggravation of pes planus and in an otherwise natural progression, the necessity would not have been as serious and frequent.  The Board does not agree with this reasoning. The Veteran concluded military service of any sort in December 1994.  According the record as it now stands, visits to VA between December 1998 and August 2001 were routine and were for requests for orthotic replacements. The Veteran presented once to Long Beach VA in July 2001 for left-foot pain.

However, the Board cannot find records between August 2001 and October 2009 indicating that  the Veteran presented with complaints, sought treatment or reported any difficulties whatsoever related to his foot disorder.  This amounts to approximately eight years without "post-service complaints and treatments."  When the Veteran presented again to his doctor for orthotics in October 2009, his weight was record at 274.2 pounds, with a body mass index (BMI) of 34.3, indicating obesity.  A year later, October 2010 outpatient notes mention the Veteran's reports of bilateral foot pain.  Yet, by May 2011, the doctor notes that he reported no pain whatsoever in his feet.  

Eight years without reported symptoms and treatment does not support a contention of aggravation.  Moreover, it is not, as the Veteran's representative would have it, that medical records do not show a change in diagnosis or suggest that the disability no longer exists, but that the inconsistency itself in the record in this period of 1994 to 2011 does not suggest a condition having been permanently made worse by active duty service.  Furthermore, after eight years of not seeking treatment, when treatment is eventually sought, the Veteran's weight, already progressing from at least December 1998, stands out as an exceptional incremental physical change.  According to the VA examiner, this may account for worsened pes planus, specifically regarding its pain, which would naturally follow upon overall weight gain which is significant, to say the least.  Moreover, it is noted that while there may have been some temporary episodes of foot pain treated in service, this is not demonstrative of aggravation with subsequent periods of asymptomatic foot pathology.

Additionally, for the reasons just stated, the record simply does not indicate ongoing treatment directly after service and in the above-mentioned period.  This in itself indicates a lack of symptoms essential to establish a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  There is no indication of any sort of "continuity of symptomatology" as applied by the representative to VA purposes, but additionally as applied with any common-sense understanding of the words.

Conclusion

The Board has carefully reviewed and considered the Veteran's March 2017 Board hearing testimony, as well as his January 2018 Statement in Support of Claim mentioned above, and the statement accompanying his June 2011 VA Appeals Form 9.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorder and how it has affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose his disorder or interpret accurately its clinical findings.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence generally when there are contradictory findings or statements inconsistent with the record and it must rely specifically on clinical findings and opinions to establish the connection of the Veteran's current disability to an in-service event, injury or illness.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran's STRs establish pes planus as existing before service.  The Veteran presented with complaints and requested surgical treatment.  However, in the Veteran's March 1983 examination for separation from active duty service, "Foot trouble" was marked "NO;" his October 1984 examination for the Reserves had the category of "Feet" checked as normal; and, three and a half years after active duty service concluded, the Veteran underwent the October 1986 examination for Special Forces/Airborne school.  Moreover, as late as October 1991, in the enlistment examination for the Army National Guard, the Veteran's pes planus was noted as asymptomatic.

The foregoing does not plausibly reflect a pes planus disorder made permanently worse beyond its natural progression by events in service.  Indeed, the Veteran, in applying for the Special Forces/Airborne school, viewed himself ready and able to engage in parachute training.   

The September 2016 and October 2017 VA opinions refer to the STRs; the VA examiner pointed to the long periods in the record during which the Veteran went without treatment; she pointed to the effects of excessive weight on the feet, with resulting pain; and from the foregoing, she concluded there is not sufficient material medical information to establish a nexus between the Veteran's claimed foot condition, aggravation and his military service.

For all of the above reasons and based on the findings and opinions of the September 2016 and October 2017 VA examinations, the Board finds that the Veteran's pes planus was not aggravated by active duty service beyond its natural progression.  The Board further finds that the Veteran's pes planus is neither a chronic disease with a presumption of service connection, nor is continuity of symptomatology reflected in the record to establish service connection.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for pes planus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


